Mr. Presiding Justice Waterman delivered the opinion of the Court. There is no doubt that the appellant, by its agents, made an agreement with appellee which was virtually, when made, one of re-insurance, although it was contemplated that a policy should be issued to the owner of the property, and appellee thereby be enabled to get up its policy and be relieved of all liability. Had the understanding of the respective agents of appellant and appellee been fully carried out before the burning of the boat, the policy issued by the Merchants would have been given to Freeman & Kellogg, the owners, and the policy before issued by the Union surrendered; this, between the agents, it was understood was to be done. Each knew that some days must elapse ere this could be effected, and each recognized that until this was done the agreement of the Merchants was really for the benefit of the Union. Re-insurance contracts are 'made almost daily by agents in places of importance; they, like direct contracts, are usually in the first instance mere parol agreements, afterward reduced to writing; the policy being dated back to the time when the risk began. Such parol contracts are valid. Hartford Insurance Co. v. Parish, 73 Ill. 166. We see no reason for thinking that this contract, about which there was nothing unusual, was not one which the agent of the Merchants had power to make. Nor do we think that it can be successfully contended that Mr. Warren had not authority from Freeman & Kellogg to procure insurance in the Merchants. There is nothing to show that these owners had done more than to authorize him to procure insurance for them, leaving it to him to select the insurer, as to which see Dibble v. ¡Northern Ins. Co., 70 Mich. 1. The judgment of the Circuit Court is affirmed.